EXHIBIT 10.4

[GENAERA LETTERHEAD]

May 27, 2008

Henry R. Wolfe, Ph.D.

c/o Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA

19462

Dear Hank:

In conjunction with Genaera’s decision to implement initiatives designed to
conserve cash into mid-2009, we have discussed and you have agreed, intending to
be legally bound, to the following:

 

  •  

A voluntary 10% reduction in base compensation. As such, effective June 1, 2008,
your base salary will be $18,750.00 per month ($225,000/year); and

 

  •  

A voluntary forfeiture of cash incentives, including salary increases and
discretionary bonus awards, for 2008.

Please indicate your agreement with these changes by signing in the space
provided below.

 

         Sincerely,         

/s/ John L. Armstrong, Jr.

         John L. Armstrong, Jr.          President and Chief Executive Officer
JLA/jlb          Accepted:   

/s/ Henry R. Wolfe

    Date:  

May 29, 2008